FILED
                           NOT FOR PUBLICATION                              FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SUSAN RENE JONES,                                No. 12-15655

              Plaintiff - Appellant,             D.C. No. 5:08-cv-03971-JW

  v.
                                                 MEMORANDUM*
METROPOLITAN LIFE INSURANCE
COMPANY; MERCK & CO., LTD Plan
for NonUnion Employees; MERCK &
CO., INC., ADMINISTRATOR FOR
MERCK & CO., INC LTD PLAN FOR
NON UNION EMPLOYEES,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      James Ware, District Judge, Presiding

                     Argued and Submitted February 11, 2014
                            San Francisco, California

Before: REINHARDT and THOMAS, Circuit Judges, and SESSIONS, District
Judge.**


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable William K. Sessions III, District Judge for the U.S.
District Court for the District of Vermont, sitting by designation.
      Jones appeals the district court’s award of attorney’s fees in an action

brought under the Employee Retirement Income Security Act of 1974 (ERISA).

The district court awarded Jones a total of $191,290.50 in attorney’s fees. Jones

argues that the district court abused its discretion in calculating the appropriate

hourly rate for Jones’s attorney, in reducing the number of hours to be awarded,

and in failing to award attorney’s fees for a previous appeal to this court.

      The district court did not abuse its discretion in determining that $450 an

hour was an appropriate rate for Jones’s attorney. Welch v. Metro. Life Ins. Co.,

480 F.3d 942, 946–47 (9th Cir. 2007). Neither did the district court abuse its

discretion in reducing the number of hours submitted by Jones to those which were

“reasonably expended.” Hensley v. Eckerhart, 461 U.S. 424, 434 (1983).

      The district court erred, however, in failing to award Jones fees for the

portion of her previous appeal to this court in which we remanded to allow Jones to

file a fee motion before the district court. See Jones v. Metro. Life Ins. Co., 456

Fed. App’x 647 (9th Cir. 2011). Accordingly, we remand to the district court for a

determination of the appropriate amount of fees to be awarded on that portion of

the previous appeal. See Se. Legal Def. Grp. v. Adams, 657 F.2d 1118, 1126 (9th

Cir. 1981).

AFFIRMED IN PART; REVERSED IN PART AND REMANDED.

      All pending motions are DENIED AS MOOT.
Each party shall bear its own costs.